                    Case 1:20-cv-01424-KPF Document 30 Filed 11/16/20 Page 1 of 2




                                                                             MEMO ENDORSED
 JAMES      E.   JOHNSON                      THE CITY OF NEW YORK                                      M. Adil Yaqoob
 Corporation Counsel                                                                      Assistant Corporation Counsel
                                             LAW DEPARTMENT                                       phone: (212) 356-0879
                                                                                                     fax: (212) 356-2439
                                                 100 CHURCH STREET                        email: myaqoob@law.nyc.gov
                                                 NEW YORK, NY 10007

                                                                                 November 16, 2020

         VIA ECF
         Honorable Katherine Polk Failla
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, New York 10007

                           Re:   Christopher Wallace v. New York City Department of Education
                                 Case No. 20 Civ. 01424

         Dear Judge Failla:

                      I am the Assistant Corporation Counsel in the office of James E. Johnson,
         Corporation Counsel of the City of New York, assigned to represent Defendant New York City
         Department of Education (“DOE”) in the above-captioned proceeding. Defendant
         respectfully requests that the Court withdraw its settlement conference order.
         After further discussion with our client, this office does not wish to settle this
         case at this moment and intends on filing a fully dispositive motion for summary
         judgment in accordance with Your Honor’s Individual Rules of Practice in Civil Cases. As
         such, any settlement conference would be futile. Plaintiff’s counsel believes
         settlement is in the best interests of both parties, however, does not oppose this
         request to rescind the settlement conference order. Defendant apologizes in
         advance for an y inconvenience this request may cause.


                           Respectfully submitted,




                                                        /s/       M. Adil Yaqoob
                                                        Assistant Corporation Counsel



CC: J ustin S. Clark, Esq (via ECF) Attorney for Plaintiff
Levine & Blit, PLLC
350 Fifth Avenue, Suite 4020
New York, NY 10118
Tel. (212) 967-3000
           Case 1:20-cv-01424-KPF Document 30 Filed 11/16/20 Page 2 of 2




Application GRANTED.

Dated:    November 16, 2020             SO ORDERED.
          New York, New York




                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
